Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 10, 12-13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kondou et al (JP2007105839A).
Kondou discloses a coated cutting tool comprising a substrate and a coating layer formed on a surface of the substrate, the coating layer including an alternating laminate structure described in Table 8, Example 8, constituted by a first compound layer A having a composition by the formula Ti0.45 Al0.25 Si0.30N (i.e., x = 0.45, y = 0.25, and z = 0.30, yielding 0.45 + 0.25 + 0.30 = 1) and a second compound layer B having a composition by the formula Ti0.40Al0.50Si0.10N (i.e., x = 0.40, y = 0.50, and z = 0.10, yielding 0.40 + 0.50 + 0.10 = 1) (Kondou: abstract; Table 8, Example 8; claim 1). Kondou teaches a thickness for each compound layer A of 20 nm and each layer of compound B of 10 nm, with a total thickness of 1.5 microns (Kondou: Table 8, Example 8). Compound layer A has 45 atom% Ti, and compound layer B has 40 atom% Ti, yielding a difference of 45 atom% Ti - 40 atom% Ti = 5 atom% Ti (Kondou: Table 8, Example 8).
However, Applicant has amended claim 1 such that the “specific metal element” used in the absolute difference calculation must be an element denoted by “M”, and therefore, the Ti difference of 5 atom% is not applicable with respect to the claimed range of 1 atom% or more and 4 atom% or less. Upon further review, it is noted that Koundou teaches ranges selectable for metal M. However, Kondou discloses a thin layer A having Al content “E” of 0.15 to 0.3 and a thin layer B having an Al content “M” of 0.5 to 0.65. These ranges give a maximum difference of 0.15, which is outside the claimed range. 
Applicant’s arguments with respect to unexpected results are furthermore considered persuasive. Applicant’s inventive samples achieve wear and fracture resistance which are two to three times greater than the comparative. The inventive examples further demonstrate that all of the claimed features are required. For example, Comparative sample 1 has the claimed thickness, along with compositional proportions within the claimed range, with the exception of the claimed absolute value difference. The absolute value difference of 10 atom% selected in Comparative sample 1 renders it incapable of achieving the unexpected properties. Comparative sample 5 has each of the claimed properties except for the claimed thicknesses, and yet, Comparative sample 5 fails to have the unexpected properties. It is clear that the claimed features exhibit a non-linear synergy that is neither contemplated by the art nor merely additive. The Examiner further considers that Comparative samples 1-10 are closer to the claimed invention than the prior art of record. The examples in Kondou have larger degrees of deviation from the claimed invention than Applicant’s comparative samples. In addition, Kondou is considered to have reduced probative value since it does not contain any examples having the claimed absolute value difference. Instead, Kondou’s examples have an absolute value difference on the order of 20 atom%, which is a significant deviation from Applicant’s claimed range.
Therefore, claims 1, 3-7, 10, 12-13, 15-17, and 19-20 distinguish over Kondou, and are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783